United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Houston, TX, Employer
)
___________________________________________ )
N.C., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-161
Issued: January 22, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 23, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated May 21, 2007, which granted him an additional
schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of the case.
ISSUE
The issue is whether appellant has more than a 41 percent permanent impairment of the
right upper extremity, for which he has received schedule awards.
FACTUAL HISTORY
On August 9, 2001 appellant, then a 35-year-old letter carrier, filed an occupational
disease claim alleging that he developed right carpal tunnel syndrome while performing his work
duties. The Office accepted appellant’s claim for right tenosynovitis and right carpal tunnel
syndrome and authorized right tenosynovitis and right carpal tunnel releases, which were
performed on July 31, 2001. It also accepted acute osteomyelitis of the fingers on the right hand,

partial amputation of fingers on the right hand, staphylococcal infection, abscess and open
wound of the right finger. Appellant stopped work on July 9, 2001 and returned to a
limited-duty position in October 2002.
In a July 31, 2001 operative report, Dr. Gerard T. Gabel, a Board-certified orthopedic
surgeon, performed a flexor tenosynovectomy of the little and long fingers, flexor digitorum
sublimes, flexor, tenosynovectomy flexor digitorum sublimes, flexor digitorum profundus of
index, long, ring and little, palm and carpal tunnel, flexor tenosynovectomy digital flexors of
distal forearm, open carpal tunnel release and median nerve decompression of the forearm. He
diagnosed probable fungal mycrobacterial tenosynovitis of the right hand and forearm, severe
carpal tunnel syndrome and infracted median nerve, flexor digitorum sublimes rupture at the
carpal tunnel level and flexor digitorum profundus ring and little rupture at the carpal tunnel
level. Dr. Gabel later noted that appellant developed a staph infection that was treated with
antibiotics. On May 28, 2002 he performed an incision and drainage of the right long finger,
partial excision of distal phalanx for osteomyelitis and open treatment for fracture and diagnosed
right long tip necrosis with exposed bone, distal phalangeal fracture fragment and osteomyelitis
of the distal phalanx. On August 28, 2002 Dr. Gabel performed a flexor digitorum superficialis
tendon excision of the index and long fingers, flexor digitorum superficialis tenolysis index and
long and flexor digitorum profundus tenolysis of the palm, index and long. He diagnosed status
post infection of the right forearm with severe median neuritis, destruction of the flexor
digitorum superficialis tendons, destruction of the flexor digitorum profundus and flexor
digitorum superficialis to little and ring with deficient active and passive range of motion, little
and ring finger and scarring of the flexor tendon sheath, little and ring fingers.
On April 17, 2003 Dr. Gabel noted that appellant reached maximum medical
improvement and opined that he had 39 percent right arm impairment. He referenced the fourth
edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides).1 On April 29, 2003 appellant filed a claim for a schedule award.
In a letter dated May 29, 2003, the Office advised Dr. Gabel that his April 17, 2003
report was prepared in accordance with the fourth edition of the A.M.A., Guides; however, the
fifth edition of the A.M.A., Guides had been adopted by the Office effective February 1, 2001.2
It asked Dr. Gabel to submit another impairment rating. On August 13, 2003 an Office medical
adviser recommended a second opinion evaluation.
In a September 17, 2003 report, Dr. Bernard Z. Albina, a Board-certified orthopedic
surgeon and an Office referral physician, noted appellant’s history and reported findings on
examination. He found right wrist range of motion of 40 degrees extension, 45 degrees flexion
and 25 degrees ulnar deviation. For the right ring and little fingers, Dr. Albina noted total loss of
function of the flexor digitorum profundus and flexor digitorum superficialis of the ring and little
finger and ankylosis of the proximal interphalangeal joint of the little finger, for 50 percent
impairment for the ring and little finger, which converted to 5 percent impairment to the hand for
1

A.M.A., Guides (4th ed. 1993).

2

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(June 2003).

2

each finger and 9 percent impairment to the right arm. He calculated that appellant had 15
percent impairment to the right arm due to sensory deficit or pain of the median nerve below the
mid forearm3 and 5 percent impairment of the right arm due to motor deficit of the median nerve
below the mid forearm.4 Dr. Albina noted impairment due to amputation of the distal third of the
phalanx of the index finger and distal third of the phalanx of the middle finger of 10 percent
impairment each,5 which converted to 2 percent impairment of the hand for each finger for 4
percent impairment to the right hand which converted to 4 percent impairment of the arm.6
Using the Combined Values Chart of the A.M.A., Guides, he found that appellant had a total 29
percent impairment to the right upper extremity.
On December 3, 2003 an Office medical adviser used Dr. Albina’s findings and
determined that appellant had 37 percent impairment of the right arm. The medical adviser used
Dr. Albina’s range of motion findings to determine that appellant had 17 percent impairment due
to lost range of motion, 15 percent impairment for sensory deficit, 5 percent impairment for
motor deficit and 3 percent impairment for amputation of the tip of the index finger and
3 percent impairment for amputation of the long finger.
In a decision dated December 24, 2003, the Office granted appellant a schedule award for
37 percent permanent impairment of the right arm.
Appellant submitted additional reports from Dr. Gabel, who noted that he developed
onychomyocosis to the nail, which was related to the original injury. In a November 1, 2006
operative report, he performed an incision and drainage of the right index, open fracture of the
right index and osteomyelitis of the right index, distal phalanx of the right index and diagnosed
right index distal phalangeal osteomyelitis with associated tip abscess. On November 16, 2006
Dr. Albina performed an incision and drainage of the right index including amputation and
excision of nonviable remnant and diagnosed right index finger abscess.
The Office accepted osteomyelitis of the fingers of the right hand, partial amputation of
the fingers of the right hand, staphylococcus of the right hand, abscess of the finger of the right
hand and open wound of the right finger.
On March 26, 2007 appellant filed a schedule award claim and submitted a
March 15, 2007 report from Dr. Gabel, who advised that he reached maximum medical
improvement. Dr. Gabel noted that appellant previously had 20 percent impairment of the right
index finger for 4 percent impairment of the hand.7 He opined that due to the most recent
amputation on November 16, 2006 appellant had an additional four percent impairment of the
right arm pursuant to the A.M.A., Guides.
3

A.M.A., Guides 482, 492, Table 16-10, 16-15.

4

Id. at 484, 492, Table 16-11, 16-15.

5

Id. at 447, Figure 16-7.

6

Id. at 438, Table 16-1.

7

Id.

3

In an April 16, 2007 report, an Office medical adviser opined that appellant had
41 percent permanent impairment of the right arm. He recalculated appellant’s impairment,
noting that loss of more than one-half of the distal phalanx was 50 percent of the digit and
calculated that 50 percent loss of an index finger was 10 percent of the right hand or 9 percent of
the upper extremity.8 The medical adviser referenced FECA Bulletin Nos. 88 and 89, which
were incorporated into the procedure manual, which provide that loss of more than one-half of
the distal phalanx is 50 percent of the digit.9 He noted that appellant was previously granted a
three percent impairment of the right upper extremity for loss of the distal tip of the phalanx and
was an additional six percent impairment to the right upper extremity. The medical adviser
noted that using the Combined Values Chart, appellant had 41 percent total impairment of the
right arm. As appellant had previously received a schedule award for 37 percent impairment of
the right arm, he was entitled to an additional 4 percent impairment of the right upper extremity.
In a May 21, 2007 decision, the Office granted appellant a schedule award for 41 percent
permanent impairment of the right arm, less the award previously granted.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act10 and its
implementing regulation11 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.12
ANALYSIS
Appellant contends that he has more than 41 percent impairment of his right arm. The
Office accepted appellant’s claim for right tenosynovitis, right carpal tunnel syndrome, acute
osteomyelitis of the fingers on the right hand, partial amputation of fingers on the right hand,
staphylococcal infection, abscess of the right finger and open wound of the right finger. It
authorized several surgical procedures to treat the accepted conditions. On December 24, 2003
the Office granted appellant a schedule award for 37 percent permanent impairment of the right
arm. After appellant underwent additional surgery, he requested an additional schedule award.

8

Id. at 438, 439, Table 16-1, 16-2.

9

See Federal (FECA) Procedure Manual, Part 3 -- Schedule Awards, Special Determinations, Chapter
3.700(4)(a)(1) (March 2005).
10

5 U.S.C. § 8107.

11

20 C.F.R. § 10.404 (1999).

12

See id.; Jacqueline S. Harris, 54 ECAB 139 (2002).

4

In support of his request for an additional schedule award, appellant submitted a
March 15, 2007 report from Dr. Gabel, who advised that appellant underwent additional surgery
and amputation of his right index finger on November 1 and 16, 2006 and that the length of the
digit was 60 percent. Dr. Gabel opined that due to the most recent amputation appellant had
12 percent impairment of the hand and that this resulted in an additional four percent impairment
of the arm or 41 percent total impairment of the right arm.
The medical adviser properly utilized the findings in Dr. Gabel’s March 15, 2007 report
and correlated them to specific provisions in the A.M.A., Guides to determine the impairment
rating. In a report dated April 16, 2007, the Office medical adviser noted the additional
amputation performed by Dr. Gabel and advised that Office procedure provides that loss of more
than half of a phalanx the award shall be for the entire loss of the first phalanx or 50 percent of
the digit.13 The medical adviser properly calculated that 50 percent loss of an index finger was
10 percent of the right hand or 9 percent of the upper extremity.14 As appellant was previously
granted three percent impairment of the right arm due to the loss of the distal tip of the phalanx
of the index finger, he would be entitled to an additional award of six percent impairment to the
right arm due to the additional amputation. The medical adviser noted that appellant was
previously granted a schedule award for 37 percent impairment of the right arm. The medical
adviser stated that, under the Combined Values Chart,15 an additional 6 percent impairment
combined with 37 percent impairment, previously found, yielded 41 percent impairment of the
right arm. He concluded that this resulted in appellant having an additional four percent
impairment of the right arm.
The medical adviser properly applied the A.M.A., Guides to the information provided in
Dr. Gabel’s report and reached an impairment rating of 41 percent for the right upper extremity.
This evaluation conforms to the A.M.A., Guides and establishes that appellant has no more than
a 41 percent impairment of the right upper extremity. The Board notes that Dr. Gabel also found
that appellant had total impairment of 41 percent of the right arm.
CONCLUSION
The Board finds that appellant has no more than 41 percent permanent impairment of the
right arm, for which he has received a schedule award.

13

A.M.A., Guides 438, 439, Table 16-1, 16-2; Office Procedures provide that for loss of more than half of a
phalanx the award shall be for the entire loss of the first phalanx or 50 percent of the digit; see Federal (FECA)
Procedure Manual, Part 3 -- Schedule Awards, Special Determinations, Chapter 3.700(4)(a)(1) (March 2005).
14

A.M.A., Guides 438, 439, Table 16-1, 16-2.

15

Id. at 604.

5

ORDER
IT IS HEREBY ORDERED THAT the May 21, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 22, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

